Citation Nr: 9935138	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  93-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from February 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

This case was previously before the Board and remanded to the 
RO in November 1994.  

In a December 6, 1995 decision, the Board denied entitlement 
to service connection for bilateral hearing loss.  The 
veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court").  In an August 28, 1998 decision, 
the Court determined that the Board had not insured the RO's 
compliance with its previous remand.  In addition, it 
observed the confusion with respect to prior rating decisions 
that appeared to establish service connection for hearing 
loss as early as 1946.  The Court vacated the pertinent part 
of the Board's decision and remanded the matter to the Board 
for actions consistent with its findings.  [citation redacted].      


REMAND

Initially, the Board notes that, in the November 1994 remand, 
the Board determined that the claim for service connection 
for bilateral hearing loss was well grounded and found that 
the RO had not considered whether the veteran's hearing loss 
was secondary to the service-connected otomycosis.  On 
remand, the Board instructed the RO to afford the veteran a 
VA examination to determine the nature and extent of his 
service-connected otomycosis and any hearing loss.  The 
examiner was to offer an opinion as to any relationship 
between the veteran's alleged hearing loss and his service-
connected otomycosis.  However, a review of the claims folder 
reveals that, although the examinations were performed, the 
requested medical opinion was offered by a physician other 
than the examiner.  

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision. Id.  Therefore, the case must be 
remanded for a VA examination that complies with the terms of 
the November 1994 remand.   

Moreover, the Board observes that rating decisions and 
notification letters issued to the veteran in March 1946 and 
October 1949 are unclear as to whether service connection was 
established at that time for hearing loss as well as 
otomycosis.  If so, the Board notes that such service 
connection is protected and may not be severed, except under 
certain specified conditions.  38 U.S.C.A. § 1159 (West 
1991); 38 C.F.R. § 3.957 (1999).  In addition, if hearing 
loss is already service-connected, the RO must construe the 
veteran's November 1990 statement as a claim for an increased 
rating, specifically considering the evidence from the new VA 
examination discussed above. 

If the RO determines that service connection was not 
established by virtue of the March 1946 or October 1949 
rating decisions, it still must readjudicate the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, to include secondary service connection, 
specifically considering evidence obtained by virtue of the 
new VA examination discussed above.          
 
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran an 
ENT examination, to include audiological 
testing, to determine the nature and 
extent of any otological disability and 
hearing loss present.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The examiner is asked to offer 
an opinion as to the likelihood of any 
relationship between the veteran's 
service-connected otomycosis and any 
hearing loss present.  If the examiner is 
unable to render such an opinion, the 
report should so state.  Any opinion 
offered should be supported by a complete 
rationale.  Prior to the examination, the 
RO must inform the veteran in writing of 
all consequences of his failure to report 
for the examination in order that he may 
make an informed decision regarding his 
participation in said examination.  

2.  After completing any necessary 
development in addition to that specified 
above, the RO should make a determination 
as to whether the rating decisions issued 
in March 1946 or October 1949 did in fact 
establish service connection for 
bilateral hearing loss.  If so, the RO 
should construe the veteran's November 
1990 claim as a claim for an increase and 
adjudicate the claim accordingly, notify 
the veteran and his representative of the 
disposition, and afford the applicable 
opportunity in which to appeal.  

If the prior rating decisions did not 
establish service connection for 
bilateral hearing loss, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss, to include 
whether service connection is warranted 
as secondary to the service-connected 
otomycosis.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the veteran's claim.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

